         Case: 3:19-cv-00649-slc Document #: 9 Filed: 08/20/19 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN

                                                |
JOHN K. MACIVER INSTITUTE                       |
FOR PUBLIC POLICY and                           |
WILLIAM OSMULSKI,                               |     No. 3:19-cv-00649-SLC
                                                |
              Plaintiffs,                       |
                                                |
v.                                              |
                                                |
TONY EVERS, in his official                     |
capacity as Governor of the State of            |
Wisconsin,                                      |

              Defendant.


                            AFFIDAVIT OF BRETT HEALY

     1. I am president of the John K. MacIver Institute for Public Policy, and have

        been since April 2009.

     2. The MacIver Institute is a 501(c)(3) nonpartisan, nonprofit organization based

        in Madison, Wisconsin.

     3. The Institute distills its mission into the phrase: “the Free Market Voice for

        Wisconsin. More formally, the John K. MacIver Institute for Public Policy

        is a Wisconsin-based think tank that promotes free markets, individual

        freedom, personal responsibility and limited government.




                                            1
       Case: 3:19-cv-00649-slc Document #: 9 Filed: 08/20/19 Page 2 of 3



   4. In order to achieve our mission, the Institute undertakes several lines of work.

      Its MacIver News Service investigates and reports on what is happening in

      state and local institutions of government across Wisconsin. The Institute also

      produces real-time research and analysis on the pressing issues of the day.

      Both the Institute overall and the News Service specifically work to make

      government more transparent for the taxpayers.

   5. None of MacIver’s employees are registered to lobby on any pending rules or

      legislation.

   6. In 2018, the MacIver Institute won a bronze award in the “Excellence in

      Journalism” competition from the Milwaukee Press Club for their long-form,

      hard-news reporting.

   7. MacIver is credentialed by the Wisconsin State Legislature to cover its

      activities.

   8. Neither our news director, William Osmulski, nor any other past or current

      MacIver journalist has ever been ejected from a press conference for being

      disruptive or disrespectful.



Pursuant to 28 U.S. Code § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on August ____, 2019.




                                          2
      Case: 3:19-cv-00649-slc Document #: 9 Filed: 08/20/19 Page 3 of 3




_________________________
Brett Healy, Affiant




                                     3
